Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 20, 2017

The Court of Appeals hereby passes the following order:

A17I0065. WOERNER et al. v. EMORY CHILDREN’S CENTER, INC. et al.

       The Appellants have filed a Motion to Vacate and Reinstate Order Granting
Interlocutory Appeal. Having reviewed the record, and it appearing that Appellee
Lawrence M. Andrews, Jr., has consented to the motion, the motion is hereby
GRANTED conditionally.
       When the case is docketed for appeal, the parties are hereby directed to brief
the jurisdictional and procedural issues related to granting this motion, to give this
Court additional information to determine whether we have the authority to allow the
appeal to continue. If the Court does have that authority, it will say so and decide the
case on the merits; if the Court does not, it will decide the case on jurisdictional and
procedural grounds.
       Accordingly, this court’s November 4, 2016 order is vacated and reinstated as
of the date of this order. The Appellant may file a Notice of Appeal within 10 days
of the date of this order. The Clerk of Superior Court is directed to include a copy of
this order in the record transmitted to the Court of Appeals.

LC NUMBER:
15V854

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.